         Case 6:20-cv-00024-BMM Document 54 Filed 08/02/21 Page 1 of 1



                    IN THE UNITED STATES DISTRICT
                      COURT FOR THE DISTRICT OF
                      MONTANA HELENA DIVISION

DIANA CORZINE,                                  Cause No. CV 20-24-H-BMM-JTJ

                   Plaintiff,

        v.

UNITED STATES DEPARTMENT                                   ORDER
OF VETERAN AFFAIRS and
ROBERT L. WILKIE, SECRETARY
OF VETERANS AFFAIRS.

                   Defendants.




The parties having stipulated to dismiss the above-captioned matter with

prejudice pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure,

and good cause appearing,

IT IS ORDERED that this case is DISMISSED WITH PREJUDICE, each

party to bear its own costs and fees. The Clerk of Court is directed to CLOSE this

case.

DATED this 2nd day of August, 2021.
